DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is the first action on the merits for this regular application filed on 09/06/19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US 2013/0004380 A1).
Regarding claims 1 and 13, Yoo discloses a sterilizing apparatus and a method [0001] for sterilizing material, comprising:
a sterilizing chamber (Fig.1:11) configured to receive the material;
a vaporizer (Fig.1:13) configured to vaporize sterilant supplied from a sterilant source and heat ambient filtered air supplied from an ambient filtered air source;
a vacuum (Fig.1:15) apparatus configured to evacuate the sterilizing chamber;

receiving [0076] the material in a sterilizing chamber; 
vaporizing sterilant [0078] supplied to a vaporizer from a sterilant source; 
exposing the material to the vaporized sterilant [0079] by conducting a sterilization cycle in the sterilizing chamber, the exposing of the material comprising: 
conducting a plurality of sterilization pulses [0079] to provide the sterilizing chamber with a sterilization atmosphere comprising the vaporized sterilant; and 
conducting a plurality of sterilization vacuum pulses [0080] to evacuate the provided sterilization atmosphere from the sterilizing chamber; heating ambient filtered air supplied to the vaporizer from an ambient filtered air source; and removing residuals of the vaporized sterilant 
conducting a plurality of aeration pulses [0099-0010] to provide the sterilizing chamber with an aeration atmosphere comprising the heated filtered air to vaporize the absorbed or adsorbed residuals; and 
conducting a plurality of aeration vacuum pulses [0099-00100] to evacuate the provided aeration atmosphere including the vaporized residuals from the sterilizing chamber.
Regarding claim 2, Yoo discloses heating means for (this clause is interpreted as to invoke 112(f) and is equivalent to 25 and 26 in Fig.1) heating an outer wall of the sterilizing chamber, the heating means being configured to provide heat to the sterilizing chamber,
wherein the outer wall [0063] of the sterilizing chamber is configured to conduct the heat provided by the heating means therethrough to the provided sterilization atmosphere and the provided aeration atmosphere within the sterilizing chamber to respectively increase and maintain temperatures thereof, and wherein the controller (Fig.2:41 and [0074, 0099-0100]) is further configured to operate the heating means to respectively increase and maintain a temperature of the provided sterilization atmosphere and the provided aeration atmosphere with the heat conducted through the outer wall of the sterilizing chamber.
Regarding claim 3, Yoo discloses that the heating means comprises a jacket heater (Fig.1:25 and 26) that surrounds the outer wall of the sterilizing chamber, and wherein the heat is provided to the jacket heater through a medium that is heated externally by a heat source, circulated through the jacket heater, and recycled from the jacket heater for further heating by the heat source. 
Regarding claims 4 and 16, Yoo discloses that the heating means comprises a plurality of resistive heating bands [0067] that are powered by a power source.
Regarding claims 5 and 17, Yoo discloses that the sterilant is hydrogen peroxide (Fig.1:14).

Regarding claims 7 and 19, Yoo discloses that the controller (Fig.2:41 and [0074, 0099-0100]) is further capable of being configured to conduct the aeration washes at a pressure in a range from 100 Torr to 760 Torr.
Regarding claim 8, Yoo discloses that the controller (Fig.2:41 and [0074, 0099-0100]) is further capable of being configured to conduct a conditioning cycle in the sterilizing chamber prior to conducting the sterilization cycle to condition the material for the sterilization cycle, wherein the controller is further configured to conduct a plurality of conditioning pulses and a plurality of conditioning vacuum pulses during the conditioning cycle, each of the conditioning pulses being conducted by the controller to provide the sterilizing chamber with a conditioning atmosphere comprising the heated filtered air, each of the conditioning vacuum pulses being conducted by the controller to evacuate the provided conditioning atmosphere from the sterilizing chamber.
Regarding claim 9, Yoo discloses that the aeration cycle [0099-0010] conducted by the controller corresponds with the conditioning cycle conducted by the controller.
Regarding claim 10, Yoo discloses that the aeration pulses [0099-0010] conducted by the controller correspond with the conditioning pulses conducted by the controller.
Regarding claim 11, Yoo discloses that the controller (Fig.2:41 and [0074, 0099-0100]) is further capable of being configured to conduct a plurality of conditioning sets within the conditioning cycle, each of the conditioning sets being conducted by the controller to include one or more of the conditioning pulses and one or more of the conditioning vacuum pulses, each of the conditioning pulses 
Regarding claim 12, the apparatus of Yoo discloses is capable of sterilizing material that includes one or more of medical devices and medical instruments.
Regarding claim 14, Yoo discloses providing [0067] heat to the sterilizing chamber by heating an outer wall of the sterilizing chamber via heating means; and conducting the heat provided by the heating means through the outer wall of the sterilizing chamber to the provided sterilization atmosphere and the provided aeration atmosphere to respectively increase and maintain temperatures thereof.
Regarding claim 15, Yoo discloses that the heating means comprises a jacket heater [0067] that surrounds the outer wall of the sterilizing chamber, and wherein the heat is provided to the jacket heater through a medium that is heated externally by a heat source, circulated through the jacket heater, and recycled from the jacket heater for further heating by the heat source.
Regarding claim 20, Yoo discloses conditioning the material (Fig.2:41 and [0074, 0099-0100]) for the sterilization cycle by conducting a conditioning cycle in the sterilizing chamber, the conditioning of the material comprising: conducting a plurality of conditioning pulses to provide the sterilizing chamber with a conditioning atmosphere comprising the heated filtered air; and conducting a plurality of conditioning vacuum pulses to evacuate the provided conditioning atmosphere from the sterilizing chamber.
Regarding claim 21, Yoo discloses that the aeration cycle (Fig.2:41 and [0074, 0099-0100]) corresponds with the conditioning cycle.
Regarding claim 22, Yoo discloses that the aeration pulses (Fig.2:41 and [0074, 0099-0100]) correspond with the conditioning pulses.

Regarding claim 24, Yoo discloses comprising: controlling (Fig.2:41 and [0074, 0099-0100]) the conducting of the sterilizing cycle and the conducting of the aeration cycle using a controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798